 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1015 
In the House of Representatives, U. S.,

January 19, 2010
 
RESOLUTION 
Congratulating the Penn State women’s volleyball team on winning the 2009 NCAA Division I national championship. 


Whereas the Penn State Nittany Lions continued a 102 match winning streak, the longest Division I women’s streak, to win the 2009 NCAA Division I women’s volleyball championship;
Whereas head coach Russ Rose has 1,001 wins to his name, all of which have come at the helm of the Penn State program;
Whereas the Penn State women’s volleyball team has won 65 consecutive Big Ten matches and owns the top 3 winning streaks in league history;
Whereas Megan Hodge, Alisha Glass, and juniors Blair Brown and Arielle Wilson were named AVCA First Team All-Americans and Megan Hodge was the 2009 ESPN the Magazine Academic All-American of the Year;
Whereas the Nittany Lions women’s volleyball team has won 74 straight home matches and the program also owns the NCAA’s longest road winning streak at 50 straight matches;
Whereas the Nittany Lions women’s volleyball team has amassed at least 20 wins 33 times; and
Whereas the athletic excellence demonstrated by the Penn State women’s volleyball team is one example of the athletic, academic, and collegiate excellence of Penn State’s students, faculty, administration, and alumni: Now, therefore, be it 
 
That the House of Representatives—
(1)congratulates the Penn State women’s volleyball team and the university’s athletes, coaches, faculty, students, and alumni on the winning of the 2009 NCAA Division I women’s volleyball championship; and
(2)recognizes Penn State for its recognized excellence as an institution of higher education. 
 
Lorraine C. Miller,Clerk.
